Citation Nr: 9906618	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether a June 1988 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
rhinitis. 

2.  Entitlement to an increased evaluation for sinusitis with 
polyps and rhinitis, currently evaluated as 50 percent 
disabling.

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to service connection for irritable colon 
syndrome.

5.  Entitlement to service connection for loss of the sense 
of smell (anosmia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 to December 
1987.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claims on appeal also included claims for 
service connection for anterior leg pain, separate and 
concurrent ratings for sinusitis and rhinitis, and 
entitlement to increased evaluations for service-connected 
hemorrhoids and asthma.  However, the record further reveals 
that the veteran withdrew the issues of entitlement to 
increased evaluations for hemorrhoids and asthma in a notice 
of disagreement filed in November 1995.  In addition, the 
issue of entitlement to service connection for anterior leg 
pain was withdrawn in a written statement that was attached 
to the veteran's February 1996 substantive appeal, and the 
veteran withdrew the issue of entitlement to separate and 
concurrent ratings for sinusitis and rhinitis in a notice of 
disagreement filed in October 1997.  Consequently, the Board 
finds that these issues are no longer subjects for current 
appellate consideration pursuant to 38 C.F.R. § 20.204 
(1998). 

In addition, the Board notes that while the veteran filed a 
notice of disagreement following a September 1997 rating 
decision's denial of a claim for service connection for 
pruritus ani, a statement of the case as to this issue is not 
contained within the record.  Therefore, this issue is not 
ready for appellate review.  

As for the issue of whether a June 1988 rating decision was 
clearly and unmistakably erroneous in denying service 
connection for rhinitis, the Board notes that after a rating 
decision and supplemental statement of the case addressed 
this issue in September 1997, the veteran filed a notice of 
disagreement in October 1997, and that thereafter, the 
veteran's service representative filed a Department of 
Veterans Affairs (VA) Form 1-646 in August 1998 and a brief 
in September 1998, either of which may be construed as a VA 
Form 1-9 or equivalent to the September 1997 supplemental 
statement of the case.  Thus, the Board finds that this issue 
is appropriate for current appellate consideration.  However, 
the Board additionally finds that in view of its 
determination that the June 1988 rating decision was, in 
fact, clearly and unmistakably erroneous, the Board must 
defer consideration of the issue of entitlement to an 
increased evaluation for sinusitis with polyps and rhinitis, 
currently evaluated as 50 percent disabling.  More 
specifically, while the Board has determined that the June 
1988 rating decision was clearly and unmistakably erroneous 
in denying service connection for rhinitis, the issue of the 
appropriate rating for this disability as of that point in 
time is not currently before the Board, and may have an 
impact on the current and past evaluation of the veteran's 
sinusitis and polyps.  

Finally, with respect to the issues of entitlement to service 
connection for irritable colon syndrome and loss of smell, 
the Board finds that remand is warranted for further 
evidentiary development.  This will be addressed more fully 
in the Remand portion of this decision.


FINDINGS OF FACT

1.  Disability associated with lumbosacral strain was not 
shown in service or within any applicable one-year 
presumptive period thereafter, and there is no competent 
evidence of disability associated with lumbosacral strain 
causally linked to service.

2.  The June 1988 rating decision plainly was erroneous by 
not granting service connection for rhinitis, since there was 
a diagnosis of chronic rhinitis during service and at the 
time of the initial post-service VA medical examination in 
February 1988, and there was no clinical evidence in service 
or post service prior to the June 1988 rating decision which 
contradicted this evidence.

3.  The veteran is shown to have rhinitis which was incurred 
in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for lumbosacral strain 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The June 1988 rating decision contained clear and 
unmistakable error (CUE).  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.105(a) (1998).

3.  Rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbosacral Strain

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

Service physical examinations in 1958, 1963, and 1971 
revealed no relevant complaints or findings.  X-rays of the 
lumbosacral spine in March 1976 were interpreted to reveal no 
evidence of fracture, dislocation or destructive changes.  
Thereafter, service medical records reflect no relevant 
complaints or findings until January 1981, at which time 
evaluation of the spine was noted to reveal mild paraspinal 
tenderness in the area of L5-S1 and there was a diagnosis 
which included mild low back syndrome.  At this time, the 
veteran also reported recurrent back pain. 

Service medical records from March 1982 reflect that the 
veteran complained of bilateral lower thoracic upper 
abdominal pain which had been reportedly persistent since his 
last emergency treatment.

Service medical records from June 1983 reveal that the 
veteran reported the sudden onset of back pain for the 
previous two days after lifting a microwave.  The veteran 
reported a history of back problems but no paresthesia, and 
physical examination revealed positive straight leg raising 
and tenderness in the upper lumbar region.  The diagnosis was 
lumbar strain.  

At a routine service examination in October 1984, the 
veteran's service medical history identifies a back injury 
and again reveals complaints of recurrent back pain.  
Evaluation of the spine at this time revealed normal 
findings.  Although the veteran again complained of recurrent 
back pain at the time of a service medical examination in 
February 1987, there were no findings as to any then-current 
back disorder.  In a list of in-service medical problems 
prepared by the veteran, the veteran identified two incidents 
of back strain, one in March 1976, and another in June 1983.

Lumbosacral strain is not listed as one of the disabilities 
for which the veteran was seeking service connection in his 
original application for compensation filed in January 1988.

At a VA medical examination in February 1988, examination of 
the cervical and lumbar spine revealed a normal range of 
motion without restrictions or complaints of pain.  There was 
no diagnosis of a back disorder.

Private medical records for the period of February 1988 to 
July 1993 indicate no complaints or findings with respect to 
the veteran's back. 

VA medical examination in May 1994 revealed that the veteran 
reported lumbosacral back strain while on active duty with 
occasional radiation to the left hip and anterior leg.  
Orthotic inserts reportedly helped to some degree, but severe 
limping would occur and require the veteran to sit down.  The 
veteran further indicated that he had strained his back in 
1980 and 1982 while on active duty and continued to complain 
of lumbosacral pain with occasional radiation to the left 
hip.  Straight leg raising was positive while sitting and 
lying.  X-rays of the lumbosacral spine were interpreted to 
reveal minimal degenerative changes consisting of marginal 
osteophytes involving L4.  The diagnosis included low back 
pain with radiculopathy to the hips and thighs, left greater 
than the right. 


Analysis

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, supra.  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Ibid.  

The Board has reviewed the record as to this claim, and first 
notes that the evidence of record documents a current back 
disability.  Thus, the first element of a well-grounded 
claim, current disability, is established.  See Caluza v. 
Brown, supra.  The veteran's evidentiary assertions are also 
sufficient to establish that he sustained an injury to his 
back during active service, in that the veteran has described 
circumstances of the onset of certain symptoms through his 
lay statements that a lay party is able to establish.  
Moreover, for purposes of determining whether the claim is 
well grounded, lay evidentiary assertions must be presumed to 
be true, with exceptions not here relevant.  King v. Brown, 5 
Vet. App. 19 (1993).  Thus, the second element of a well-
grounded claim, i.e., in-service incurrence of a disease or 
injury, is established.  See Caluza v. Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and the injury or disease in service, or 
within any applicable one year presumptive period thereafter.  
In this regard, the only evidence advanced to support the 
existence of a chronic back condition in service consists of 
the statements of the veteran years after service.  See 
Caluza v. Brown, supra.  However, the Court has said that as 
a lay person, the appellant lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, supra.  In other words, although the record 
reflects that the veteran was a pharmacist, the record does 
not reflect that he has had any specialized training that 
would enable him to conclude that a "chronic" back disease 
manifested itself as such in service and that he presently 
has the same condition.  See Black v. Brown, 10 Vet. App. 279 
(1997).  Likewise, while the veteran is able to establish 
that he experienced back symptoms during service and that he 
has manifested continuity of symptomatology after discharge, 
medical evidence is required to relate the symptomatology to 
the chronic back pain or other back pathology identified in 
the more recent treatment records.  The veteran's assertions 
are not competent to establish that any currently diagnosed 
chronic back disorder is related to symptoms he experienced 
in service; such lay assertions carry no weight.  See 
Espiritu v. Derwinski, supra.  The veteran's assertions as to 
continuity of symptoms cannot establish the nexus element 
because the underlying disability or disabilities at issue 
(internal injury of the back) are not subject to lay 
observation.  Savage v. Brown, supra.  

As for the medical evidence of record, there is no medical 
evidence which relates any current back disorder to service 
or to within one year of service.  Service medical records 
reveal two episodes of back pain during service, one in 1976 
and a second in 1983.  Thereafter, while the veteran reported 
a history of back pain during service and previous back 
injury, there are no other findings or treatment during 
service.  In addition, the Board notes that the veteran did 
not claim service connection for a back disability at the 
time of his original application for compensation in January 
1988, and that the first post service diagnosis of a back 
disability is not documented until a VA medical examination 
in May 1994.  

Although the May 1994 VA examiner noted the veteran's history 
of straining his back on active duty, it has been held that 
the simple transcription of statements of medical history, 
unenhanced by any comment by a party with medical expertise, 
does not rise to the level of competent medical evidence on 
causation.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.  In view of 
the lack of such evidence, the Board has no alternative but 
to conclude that the appellant's claim is not well grounded.

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for lumbosacral strain, the appeal must 
be denied.  No duty to assist the appellant in this claim has 
arisen.  The regional office (RO)'s adjudication of the claim 
does not constitute prejudicial error.  Grottveit, 5 Vet. 
App. at 93; Tirpak, 2 Vet. App. at 611; Sanchez v. Derwinski, 
2 Vet. App. 330, 333 (error is harmless if it does not change 
the resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant was clearly afforded ample 
opportunity to provide evidence in support of his claim and 
has not met the threshold obligation of submitting a well-
grounded claim.  Meyer v. Brown, 9 Vet. App. 425 (1996).


II.  Rhinitis

Background

The veteran essentially asserts that he should be service 
connected for rhinitis because the record contains evidence 
that demonstrated that he experienced chronic rhinitis during 
active service.  He further contends that because this 
evidence was in the possession of the RO at the time of the 
June 1988 rating decision which originally denied service 
connection for this disability, that rating decision was 
erroneous, and he should now be granted service connection 
for rhinitis.

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court indicated 
that merely to aver that there is CUE in a case is not 
sufficient to raise the issue.  Stated another way, while the 
magic incantation "clear and unmistakable" need not be 
recited in haec verba, to recite it does not suffice, in and 
of itself, to raise the issue.  It must always be remembered 
that CUE is a very specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, with 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Thus 
even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  

Therefore, based on the above, in order to find that the June 
1988 rating decision was clearly and unmistakably erroneous, 
it must be concluded that the evidence of record at the time 
that decision was rendered was such that the only possible 
conclusion based on the available evidence of record was that 
the veteran had a disability due to chronic rhinitis that was 
incurred or aggravated in service.  CUE requires that error, 
otherwise prejudicial, must appear undebatably.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

Evidence which was of record at the time of the June 1988 
rating decision included the service medical records, which 
did not disclose a history of rhinitis at the time of the 
initial service medical examination in October 1958.  
Thereafter, however, the service medical records reflect a 
diagnosis of mild rhinitis in May 1971, an impression of 
perennial allergic rhinitis in July 1972, multiple injections 
for allergy in July and August 1972, and numerous additional 
injections for allergy between October 1972 and July 1973.  
Service medical records again reveal that the veteran was 
provided with allergy injections in August 1980, and that 
physical examination revealed a diagnosis of chronic rhinitis 
in January 1981, and a diagnosis of allergic rhinitis in 
October 1984 and March 1987.  

The evidence of record at the time of the 1988 rating 
decision also included the results of a VA medical 
examination performed in January 1988, which included a 
diagnosis of chronic rhinitis.  


Analysis

As noted above, in order to find that the June 1988 rating 
decision was clearly and unmistakably erroneous, it must be 
concluded that the evidence of record at the time that 
decision was rendered was such that the only possible 
conclusion based on the available evidence of record was that 
the veteran had a disability due to chronic rhinitis incurred 
or aggravated in service.  CUE requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 
supra.  The Board finds that the June 1988 rating decision 
was clearly and unmistakably erroneous in denying service 
connection for rhinitis.

The VA medical evidence of record at the time of the June 
1988 rating decision revealed that the service medical 
records did not disclose preexisting chronic rhinitis at the 
time of the initial service medical examination in 1958.  A 
number of entries pertaining to rhinitis were recorded after 
May 1971, and a diagnosis of chronic rhinitis was entered in 
January 1981.  Thereafter, diagnoses of allergic rhinitis 
were entered in October 1984 and March 1987.  Less than one 
year after the last entry in the service medical records of 
"allergic rhinitis," and only two months after separation 
from service, a VA diagnosis was entered of chronic rhinitis.  
There is no competent medical evidence of record to refute 
the conclusion that diagnosis of chronic rhinitis in February 
1988 was in error, or was not related to the January 1981 
diagnosis of chronic rhinitis.  While an isolated diagnosis 
including the word "chronic" does not necessarily establish 
chronicity, in this case the record shows numerous entries 
relating to rhinitis.  

The RO's position denying service connection for rhinitis on 
the basis that allergic rhinitis was a constitutional or 
developmental abnormality for which service connection was 
not permitted, simply did not take into consideration the 
lack of any relevant findings at the time of service entry, 
the in-service diagnosis of chronic rhinitis, and the 
diagnosis of chronic rhinitis just several months after the 
veteran's separation from active service.  While a history 
was recorded of allergies, and treatment for allergies, the 
actual examination diagnosis was not allergic rhinitis but 
chronic rhinitis.  Given the specific facts of this case, 
once VA medical examination had established chronic rhinitis 
within such a short period of service during which chronic 
disability had also been established, the only type of 
evidence that could have rebutted a conclusion of service 
incurrence would be medical opinions that the veteran's 
rhinitis was not actually chronic, or perhaps that it was 
only allergic rhinitis.  No such evidence exists in this 
case.  Thus, the Board finds that the June 1988 rating 
decision contained clear and unmistakable error and that 
service connection for rhinitis was and is warranted.  
38 C.F.R. § 3.105(a).  The Board further notes that there is 
more recent competent evidence that the veteran currently has 
the disability for which he is seeking service connection.

While the Board finds that clear and unmistakable error was 
made in the failure to grant service connection for chronic 
rhinitis, this finding does not reach the question of whether 
such a holding would change the rate of compensation benefits 
to which the claimant was entitled at the time of the June 
1988 rating. 


ORDER

The claim for service connection for lumbosacral strain is 
denied as not well grounded.

The June 1988 rating decision contained clear and 
unmistakable error and the claim for service connection for 
rhinitis is granted.


REMAND

With respect to the veteran's claim for service connection 
for irritable colon syndrome, the Board first notes that the 
veteran's service medical records lack any reference to 
treatment or findings regarding this condition during active 
service.  However, unlike the veteran's lumbosacral 
disability, the record does indicate a diagnosis of a guaiac 
positive stool at the time of the veteran's initial post-
service VA medical examination in February 1988, after which 
the veteran was examined by a private physician in February 
1988 for complaints of bright red blood in his stool on two 
occasions since January 1988.  The record shows that the 
veteran stated that he had suffered from intermittent 
diarrhea and constipation for "many years" and had been 
taking medication for this condition.  Thus, the record not 
only shows potentially relevant symptomatic manifestations 
extremely proximate to service, but also statements of 
medical history recorded when a specific claim for benefits 
for this condition was not pending and immediately after 
service.  These statement of medical history, however, are 
somewhat ambiguous as to when medication was taken for the 
symptoms.  

The facts of this case also raise a novel question as to 
whether the claimant's expertise as a pharmacist is a 
significant factor in this case insofar as he reportedly was 
self-medicating to control gastrointestinal symptoms.  Black, 
supra.  Even assuming he was self-medicating for 
gastrointestinal symptoms, it is not clear whether this is 
enough to make him competent to diagnosis or provide an 
opinion as to medical causation as to irritable colon 
syndrome.  In this regard, the Board is mindful of the 
provisions of 38 C.F.R. § 3.303(d).  Accordingly, the Board 
finds that further medical evidence is required to clarify 
the significance, if any, of the findings and medical history 
recorded immediately after service.

As for the claim for service connection for the loss of 
smell, the Board notes that the most recent VA medical 
examiner in August 1997 provided an opinion that it was 
entirely consistent that the veteran had some degree of loss 
of smell and taste without addressing the issue of whether 
the veteran's partial loss of smell was causally related to 
service or service-connected disability.  Consequently, the 
Board finds that further medical evidence is also warranted 
as to this issue.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant should be permitted to 
submit or identify any other evidence or 
argument in support of his claims.

2.  The veteran should be asked to 
identify any sources of recent medical 
treatment for loss of smell and/or 
irritable colon syndrome.  Any medical 
records other than those now on file 
pertaining to treatment for loss of smell 
and/or irritable colon syndrome should be 
obtained and associated with the claims 
folder.

3.  The veteran should then be afforded 
an examination by an appropriate 
physician to determine the nature, status 
and etiology of the veteran's irritable 
colon syndrome.  All indicated studies 
must be conducted.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
After reviewing the claims file and 
conducting the examination, the 
designated physician should respond to 
the following question:

What is the degree of medical 
probability, expressed in percent terms, 
if feasible, that there is a causal 
relationship between any current 
diagnosis of irritable colon syndrome and 
service?

If the physician can not answer the above 
question without resort to speculation, 
he or she should so indicate.  If the 
physician believes that further review by 
another medical specialist is required to 
respond to one or both of the questions, 
he or she should so indicate and the RO 
should take appropriate action to obtain 
such an evaluation.  The Board leaves to 
the discretion of the medical provider as 
to whether referral to another medical 
specialist requires actual examination of 
the veteran, as opposed to simply a 
review of the record.   The physicians 
should provide the rationale for any 
opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1998); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  The RO should also arrange for the 
veteran's claims file (including the 
August 1997 nose and sinuses VA 
examination report and this remand) to be 
reviewed, preferably by the same VA 
physician who performed the nose and 
sinuses examination in August 1997, in 
order to formulate a response to the 
following question:

What is the degree of medical 
probability, expressed in percent terms, 
if feasible, that there is a causal 
relationship between any current 
diagnosis of loss of smell and service or 
service-connected disability?  If loss of 
smell is originally due to causes not 
related to service or service-connected 
disability, but a service connected 
disability aggravates the loss of smell, 
the examiner should indicate the degree 
of medical probability that such 
aggravation exists and quantify the 
degree of additional disability, over and 
above the level of disability due to the 
underlying cause, that is attributable to 
the service connected disability.  If it 
is not feasible to quantify this level of 
disability, the physician should so 
indicate. 

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions can not be answered 
without resort to speculation, he or she 
should so indicate.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1998); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
irritable colon syndrome and loss of 
smell.

7.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

- 19 -


- 2 -


